         Case 2:12-cv-00859-LMA Document 1263 Filed 03/10/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

LASHAWN JONES, ET AL.                     *                CIVIL ACTION
                                          *                No. 12-00859
VERSUS                                    *
                                          *                HON. LANCE M. AFRICK
MARLIN GUSMAN, ET AL.                     *                SECTION: I
                                          *
                                          *                MAG. MICHAEL B. NORTH
                                          *                SECTION: 5
* * * * * * * * * * * * * * * * * * * * * *

                              MOTION FOR STATUS CONFERENCE

       NOW INTO COURT, through undersigned counsel, comes Marlin N. Gusman, Sheriff of

the Parish of Orleans, who respectfully moves this Honorable Court to schedule a status conference

pursuant to Section E(2) of the Stipulated Order for Appointment of Independent Jail Compliance

Director (R. Doc. 1082).

       WHEREFORE, Marlin N. Gusman, Sheriff of the Parish of Orleans, prays that this Motion

for Status Conference be granted and that a status conference be scheduled on a date and time

convenient with this Court.

                                                   Respectfully submitted,

                                                   CHEHARDY, SHERMAN, WILLIAMS,
                                                   MURRAY, RECILE, STAKELUM
                                                   & HAYES, LLP

                                                   _/s/ James M. Williams___________________
                                                   JAMES M. WILLIAMS, BAR NO. 26141
                                                   INEMSIT U. O’BOYLE, BAR NO. 30007
                                                   PATRICK R. FOLLETTE, BAR NO. 34547
                                                   One Galleria Boulevard, Suite 1100
                                                   Metairie, Louisiana 70001
                                                   Telephone: (504) 833-5600
                                                   Facsimile: (504) 833-8080

                                                   -and-
         Case 2:12-cv-00859-LMA Document 1263 Filed 03/10/20 Page 2 of 2



                                                      ORLEANS PARISH SHERIFF’S OFFICE
                                                      BLAKE J. ARCURI, BAR NO. 32322
                                                      LAURA C. RODRIGUE, BAR NO. 30428
                                                      FREEMAN R. MATTHEWS, BAR NO. 9050
                                                      2800 Perdido Street
                                                      New Orleans, LA 70119
                                                      Tel: 504.202.9404 Fax: 504.202.9454
                                                      arcurib@opso.us; rodriguela@opso.us

                                  CERTIFICATE OF SERVICE

        I do hereby certify that on this 10th day of March, 2020, a copy of the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent

by operation of the court’s electronic filing system. I also certify that a copy of the foregoing will

be sent to all non-CM/ECF participants by United States Mail, properly addressed and postage pre-

paid.


                                                      _/s/ James M. Williams_________________
                                                      James M. Williams
